Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s arguments with respect to the prior art rejection of claims 1-8 under 35 USC §103(a) and 35 USC §101 have been fully considered and are persuasive.  The rejections have been withdrawn. See Reasons for Allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further search and consideration of Applicant’s arguments submitted on 11/12/2021, the examiner has determined that the prior art does not teach or suggest the method as claimed in total. Specifically, the closest prior art of record does not teach or suggest retrieving, at one or more inbound replicators of one or more respective bi-directional pipelines, metadata associated with documents stored in one or more content repositories, wherein the one or more bi-directional pipelines provide continuous asynchronous bi-directional state replication between a governance control hub and the one or more content repositories, wherein the one or more content repositories are provided locked down security to prevent the modification or deletion of the documents, and wherein the governance control hub further provides versioning to allow a respective repository to create a new version of a corresponding document for updating such that an original version of the corresponding document remains as a locked down legal instance; resolving, at the governance control hub, conflicts associated with legal holds on one or more of the documents based on the metadata;  transferring, over a communications network, copies of documents subject to a legal hold from one or more unstructured repositories to one or more structured repositories: applying one or more legal holds to the copies of the documents subject to a legal hold in the one or more structured repositories, wherein the one or more legal holds originate from a discovery application associated with the governance control hub; and sending conflict resolution results from one or more outbound applicators of the bi-directional pipelines to the content repositories, wherein the content repositories enforce legal holds on the documents.
Further, in light of the 2019 PEG, the claimed method has been determined to be patent eligible. Upon reconsideration of the amended claims in view of the 2019 PEG and additional guidance provided by the Office, the examiner finds the claims to be eligible under 35 USC 101. While the claims are directed to an abstract idea, the examiner finds that the claims integrate the identified abstract idea into a practical application under Step 2A.2. Under this step, the judicial exception is integrated into a practical application because the additional elements of the claims describes a process that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception. The recited additional elements, in combination, recite a particular manner of transferring documents from unstructured repositories to structured repositories to provide litigation management of remote content repositories and applying legal holds to the copies of documents in the structured repository. Thus, the claims are eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE MEYERS SHANKER whose telephone number is (571)270-5460.  The examiner can normally be reached on Monday and Tuesday 10:00am- 6:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIE MEYERS. SHANKER
Examiner
Art Unit 3689



/JULIE M SHANKER/Primary Examiner, Art Unit 3689